Citation Nr: 0802871	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-14 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a higher initial evaluation for posttraumatic 
stress disorder (PTSD), currently assigned a 50 percent 
disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  That decision effectuated a 
grant of service connection for PTSD and assigned a 30 
percent disability evaluation effective from August 12, 2002.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on October 19, 2007, in Columbia, South 
Carolina, before the undersigned acting Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain the veteran's records from the 
Social Security Administration (SSA) and to afford him a more 
recent VA examination.   

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

A review of record shows that the veteran was afforded VA 
examinations in April 2006 and April 2007 in connection with 
his claim for a higher initial evaluation for PTSD.  The 
examination reports of those examinations appear to be 
sufficiently comprehensive.  However, in a statement 
submitted in October 2007, the veteran, through his 
representative, claimed that the PTSD had worsened since the 
last examination and that a current examination was 
necessary.  The Board does observe that additional treatment 
records were associated with the claims file subsequent to 
the April 2007 VA examination, which document ongoing 
psychiatric treatment.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

The Board further notes that the veteran's current treatment 
records indicate that he also has a mood disorder and 
depression associated with chronic pain caused by liver 
cancer and other medical conditions.  The veteran is not 
service-connected for the latter disorders.  As such, a 
medical opinion is necessary to differentiate, if possible, 
between the symptomatology attributable to the veteran's 
service-connected PTSD and any other nonservice-connected 
symptomatology. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (remanding Board's decision where, medical evidence 
did not differentiate between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability); see also 61 Fed. Reg. 52695 (Oct. 8, 1996) (VA 
responding to commenters by noting that, when it is not 
possible to separate the effects of conditions, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the claimant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition).  Therefore, 
the Board is of the opinion that a more recent VA examination 
is in order in this case for the purpose of ascertaining the 
current severity and manifestations of the veteran's service-
connected PTSD.

Further, the Board notes that the veteran testified at his 
October 2007 hearing that he was in receipt of SSA benefits.  
The decision to grant benefits and the records upon which 
that decision was based are not associated with the claims 
file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies.  Where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Here, the veteran has claimed that he is unable to work due 
to his PTSD and testified at the hearing that he was granted 
SSA benefits due to that disability.  However, he later 
submitted a statement in October 2007 indicating that such 
records do not pertain to his PTSD.  The veteran has 
therefore made conflicting statements concerning the basis 
for the grant of his SSA benefits.  The issue of occupational 
impairment is pivotal to a claim for a higher initial 
evaluation for PTSD, and as such, the decision to grant SSA 
benefits and the records upon which that decision was based 
may affect the disposition of this case.  Therefore, the RO 
should obtain and associate such records with the veteran's 
claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The agency of original 
jurisdiction (AOJ) should obtain all 
inpatient and outpatient treatment 
records from the Columbia VA Medical 
Center since October 2007.  Any 
negative response should be properly 
documented in the claims file.

2.  The AOJ should obtain and 
associate with the claims file the 
Social Security Administration (SSA) 
decision to grant benefits to the 
veteran and the records upon which 
that decision was based.  If the 
search for such records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  The veteran should be afforded a 
VA examination to ascertain the 
current severity and manifestations of 
his PTSD.  Any and all studies, tests, 
and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the veteran's service-
connected PTSD.  The examiner should 
also report all signs and symptoms 
necessary for rating the veteran's 
PTSD under the General Rating Formula 
for Mental Disorders.

The findings of the examiner should 
also address the level of social and 
occupational impairment attributable 
to the veteran's PTSD.   If it is not 
possible to differentiate between 
impairment resulting from PTSD and 
impairment resulting from any other 
nonservice-connected disorders, the 
examiner should state so in the 
report. 

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.

4.  When the development requested has 
been completed, the case should be 
reviewed by the AOJ on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

